Stockton, J.
When the indictment was found, the district court had jurisdiction of the offense charged. Under the statute, the offense was a felony, punishable by imprisonment in the penitentiary. Code, secs. 2612, 2817. What has occurred to take away this jurisdiction ?
By the constitution of 1857, in force when the indictment was found, and when the offense is alleged to have been committed, it is provided that “ all offenses less than felony, and in which the punishment does not exceed a fine of one hundred dollars, or imprisonment for thirty days, shall be tried summarily before a justice of the peace, on information, Avithout indictment, &c.” Art. 1, sec. 11. By the act *258of March 12, 1858, sec. 2, section 2612 of the Code is so changed, as that when the value of the property stolen does not exceed twenty dollars, the punishment shall be by fine not exceeding one hundred dollars, or imprisonment in the county jail not exceeding thirty days. It is claimed that by force of the above cited provisions of the constitution, and of the statute, the district court has been ousted of its jurisdiction in the present case.
The effect of the constitutional provision was not to take away the jurisdiction of the district court, over offenses indictable under section 2612, even though the property stolen was of less value than twenty dollars. The punishment authorized to be imposed under that section, where the property stolen was of less value than twenty dollars, was both fine and imprisonment; and, consequently, such offense was not within the jurisdiction of justices of the peace, until, by the act of March 12, 185S, the punishment was changed, in order to bring the offense within such jurisdiction. But this act, in changing the punishment, did not take away the jurisdiction of the district court, already attached, nor" affect any proceeding already commenced in the district court, under section 2612.
The jurisdiction of the district court in this case, could not be affected by the finding of the jury, that the property stolen was of less value than twenty dollars. The charge in the indictment was, that the property was of the value of twenty-five dollars. This gave the district court jurisdiction. The rule contended for by the defendant, would, in its practical operation, lead to the greatest confusion. The jurisdiction of the district court would be made to depend, not on the finding of the grand jury in the indictment, nor on the averments thereof, but on the finding of the petit jury on the question, whether the property stolen was, or was not, of the value of twenty dollars. If the property was of greater value than twenty dollars, the court had jurisdiction, and the proceedings were regular ; but if the jury find that the property was not of such value, there *259was no such jurisdiction, Certainly, no such absurdity as. this, was intended by the law-making power.
The act of March 12, 1858, by reducing the punishment in eases of larceny, where the value of the property stolen does not exceed twenty dollars, from fine and imprisonment, to either such fine or imprisonment, has, by virtue of art. 1, sec. 11 of the constitution, conferred on justices of the peace, jurisdiction to try and punish such offenses.But the statute, as well as the constitution, had in view the alleged and not the ascertained, value of the property stolen, as conferring jurisdiction ; and the jurisdiction of the district court, as well as that of the justice, is to be determined by the value alleged in the indictment or information, and not by the value ascertained by the verdict of the jury. Where the jurisdiction of the district court has once attached, it cannot be taken away by the finding of the jury, that the value of the property stolen did not exceed twenty dollars.
It is argued for defendant, that so much of section 2612 of the Code, as prescribes the punishment for larceny, where the value of the property did not exceed twenty dollars, having been repealed, there is no power in the district court to punish such offense, except under the act of March 12, 1858; that no judgment can be pronounced by such court, against a defendant convicted under a statute containing no penal clause; and that the statute must be in force, in all its parts, when the judgment is pronounced.
It is certainly competent for the legislature to change the punishment prescribed for offenses. But the change made by the law of March 12, 1858, while it renders the offense of larceny, where the value of the property stolen does not exceed twenty dollars, cognizable before a justice of the peace, does not take from the district court its power to punish in cases of conviction before it, where the value of the property stolen is ascertained by [the jury to exceed that sum.
Judgment affirmed.